Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154566                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 154566
                                                                    COA: 327208
                                                                    Saginaw CC: 14-040317-FC
  DEVAUN LAROY LOPEZ,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 18, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether prior testimony is admissible under MRE 804(b)(1) where the
  proponent of the statement has caused the declarant to be unavailable under MRE 804(a),
  regardless of any intent by the proponent to cause unavailability; and, (2) if some form of
  intent is required, what standards should apply when determining whether the
  proponent’s actions were intended to cause the declarant to be unavailable. The parties
  should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
           p0125
                                                                               Clerk